Edward ¡3. Conway, J.
This is a proceeding instituted pursuant to article 7 of the Real Property Tax Law to review certain assessments on real property owned by the petitioners, located in the Town of Ghent, New York for the year 1972. The Town of Ghent has cross-moved to dismiss the proceeding on the ground that it was not instituted within 30 days after final completion and filing of the assessment roll as required by subdivision 2 of section 702 of the Real Property Tax Law.
The petitioners herein served a petition and notice on the Town Clerk on October 2, 1972 for a review by the court of certain assessments made by the Board of Assessors of the Town of Ghent on petitioners’ property.
The assessment roll for the year 1972 for the Town of Ghent was final and completed and a copy filed in the office of the Town Clerk on August 1, 1972. Notice of the completion of the roll was published in the Chatham Courier on August 3, 1972 and again on August 10, 1972, pursuant to the Real Property Tax Law.
Subdivision 2 of section 702 of the Real Property Tax Law provides that a proceeding of this nature shall be ‘ commenced within thirty days after the final completion and filing of the assessment roll containing such assessment ’ ’, and this has been construed to mean within 30 days of the date of the first publication of notice of filing the assessment roll. (Matter of *469Bedford Lake Park Gorp. v. Board of Assessors of Town of Bedford, 45 Misc 2d 485; Matter of Ridgeway Country Club v. Marbach, 19 Misc 2d 714.)
The petition and notice herein were not timely served and the proceeding was not timely instituted under the statute; therefore, the cross motion of the respondents to dismiss the petition herein is granted.